Motion for leave to appeal as a poor person and for an extension of time granted. The appeal will be heard on original paners and on typewritten briefs. Appellant is directed to file five copies of his brief and to serve one copy on the attorney for respondent. The anneal will be argued or submitted at the December 1960 Term, beginning November 28, 1960, for which term the appeal is ordered to be placed on the *951calendar. Mary B. Tardier, 11 Park Place, New York 7, New York:, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.